Citation Nr: 0828011	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  96-16 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of right shoulder trauma with degenerative 
joint disease (right shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel




INTRODUCTION

The veteran had active duty from September 1950 to May 1958 
and active duty for training from July to August 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In August 2002, the Board ordered further development in the 
case.  Thereafter, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.

This case was remanded in September 1997 and August 2003.  
The case has been returned to the Board for review.  


FINDINGS OF FACT

The service-connected right shoulder disability has been 
principally manifested by complaints of pain and limitation 
of flexion of the right shoulder from 85 to 90 degrees, 
abduction from 80 to 110 degrees, internal rotation from 40-
65 degrees, and external rotation from 40-65 degrees, without 
muscle atrophy, swelling, or evidence of nonunion with loose 
movement.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for the service-connected right shoulder disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error.  
VA then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

In January 2002 and April and November 2004, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claims under the VCAA.  He was advised 
that it was his responsibility to send medical records 
showing the current degree of disability resulting from the 
right shoulder injury residuals, or to provide a properly 
executed release so that VA could request the records for 
him.  

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a September 1995 
SOC and January 2002 and April 2005 SSOCs each provided him 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Specifically, the Board does not find that another 
VA examination is necessary.  There is no allegation or 
indication in the record that the veteran's right shoulder 
disability has worsened since the last VA examination 
performed in March 2005.  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as the assignment of an effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such a matter is moot.

During the pendency of the appeal the U.S. Court of Appeals 
for Veterans Claims held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The veteran was not notified of any of the information 
required by Vazquez-Flores.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, No. 05-0355, slip op. 
at 12 (U.S. Vet. App. January 30, 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran demonstrated actual knowledge of not only the need to 
demonstrate a worsening or increase in severity of the 
disability but also the specific criteria required to warrant 
an increased evaluation under the appropriate diagnostic 
codes for his right shoulder disability.  He has stated that 
his shoulder is painful and has limited movement, thus 
demonstrating knowledge of the evidence needed to 
substantiate his claim for increased compensation.  Therefore 
proceeding with the appeal presently does not therefore inure 
to the veteran's prejudice. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

The Board concedes that the VCAA letters do not comply with 
the requirements enumerated in the Vazquez-Flores decision 
noted above.  The notices, however, did inform the veteran 
that he could submit medical or lay evidence to demonstrate a 
worsening of his right shoulder injury residuals; it also 
informed him that the lay evidence could include statements 
from individuals who could describe how his disability had 
worsened.  However, this letter did not include the 
appropriate diagnostic codes or an explanation as to how the 
codes are used to evaluation the claim.  Thus, this notice 
letter is presumed to be prejudicial on its face.  See 
Vazquez-Flores, supra.  However, this error does not affect 
the "essential fairness of the adjudication," see Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), in light of the 
post-adjudicatory notice, namely the statement of the case 
(SOC), that was sent to the veteran and his representative in 
September 1995 and the SSOCs sent in January 2002 and April 
2005.  These notified the veteran and his representative of 
the diagnostic codes to be used in evaluating the veteran's 
right shoulder disability, as well as an explanation of the 
bases for the numeric disability evaluation assigned.  It was 
explained to the veteran what various types of evidence could 
be used to demonstrate the affect his disability has upon his 
ability to work and on his daily life.  As a consequence, a 
reasonable person would be expected, based on the entirety of 
the record, to understand what was needed to substantiate the 
claim.  See Sanders, 487 F.3d at 889.

Factual background 

The medical records show that while on active duty for 
training the veteran sustained a small fracture of the right 
shoulder in August 1976.

A VA examination was conducted in February 1994.  The veteran 
reported his medical history and symptoms.  He indicated that 
he fell and sustained a fracture of the right clavicle.  He 
stated that he had constant right shoulder pain with 
decreased movement, numbness, and cramping of the right arm.

On examination, there was tenderness to palpation on the 
anterolateral and posterior regions of the right shoulder.  
There was a prominent clavicle with elevation of the right 
shoulder.  The active range of motion (ROM) was abduction to 
80 degrees; flexion to 90 degrees; extension to 10 degrees; 
and external and internal rotation to 40 degrees.  Passive 
ROM was abduction to 85 degrees; flexion to 100 degrees; 
extension to 20 degrees; and external and internal rotation 
to 60 degrees.  There was tenderness on all ROM movements.  
The other muscle tests for the right biceps, deltoid, and 
triceps were good.  The right side was otherwise normal.  The 
right shoulder X-rays showed degenerative joint disease.  The 
diagnosis was residual range of motion and decreased strength 
of the right shoulder, post traumatic and degenerative joint 
disease.  

Based on service medical records and VA examination service 
connection was granted for right shoulder residual trauma and 
degenerative joint disease by X-ray.  A 20 percent evaluation 
was granted, effective in June 1992.  

Pursuant to a Board remand, a VA examination was conducted in 
March 2005.  The veteran complained of pain on palpation and 
restricted motion of the right shoulder.  He also noted a 
bony deformity on the right shoulder.  He reported that he 
had been unemployed for several years.  He was right handed.  
Examination of the right shoulder revealed a prominent bony 
deformity on the distal acromioclavicular (AC) joint that was 
4-centimeter round with non-disabling tenderness to 
palpation.  There was crepitation.  

The ROM of the right shoulder was abduction from 0-110 
degrees (actively); flexion from 0-85 degrees (actively) and 
from 0-90 degrees (passively); internal rotation from 0-65 
degrees (actively and passively); and external rotation from 
0-65 degrees (actively and passively).  

The examiner commented that the veteran suffered from 
degenerative joint disease which would make him prone to 
chronic pain and limitation of motion.  He would be 
restricted to a light duty administrative job in which he 
would not have to push, pull, carry, or lift objects more 
than 5 pounds, repeatedly during a 8-hour day, without a 
15-minute break every two hours.  While the veteran 
complained of pain, he was noted to have a pain-free 
expression on his face as he undressed and while carrying his 
records.  The diagnosis was residuals of right shoulder 
injury with degenerative joint disease.  

Criteria and analysis for a higher rating for the right 
shoulder disability 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the arm 
midway between the side and the shoulder level is rated 30 
percent disabling on the major side; and limitation to 25 
degrees from the side is rated 40 percent disabling on the 
major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, other impairment of the humerus, 
a 30 percent evaluation is warranted for impairment of the 
major extremity caused by malunion resulting in moderate or 
marked deformity, or for recurrent dislocation of the 
scapulohumeral joint with frequent episodes of dislocation at 
the scapulohumeral joint and guarding of all arm movements.  
A 50 percent evaluation is assigned where there is fibrous 
union, a 60 percent evaluation is warranted for nonunion or a 
false flail joint, and an 80 percent evaluation is warranted 
for loss of the humeral head (flail shoulder).  38 C.F.R. § 
4.71a, Diagnostic Code 5202.

Diagnostic Code 5203 provides that malunion of the clavicle 
or scapula, or nonunion without loose movement warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may, in the alternative, be rated on the basis 
of impairment of function of the contiguous joint.  38 C.F.R. 
Part 4, Diagnostic Code 5203.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
evidence (e.g., VA examinations) shows that the veteran is 
right-handed.  Consequently, for rating purposes, the right 
shoulder is the dominant extremity.

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independent 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.

The March 2005 VA examination report indicates that there was 
limited motion about the right shoulder with abduction from 
0-110 degrees (actively); flexion from 0-85 degrees 
(actively) and from 0-90 degrees (passively); internal 
rotation from 0-65 degrees (actively and passively); and 
external rotation from 0-65 degrees (actively and passively).  

Strictly considering the veteran's range of motion, the 
veteran does not reach a higher schedular evaluation 
available under Diagnostic Code 5201 (limitation of arm 
motion to a point mid-way between the side and shoulder 
level).

The Board has assessed the weight to be given to the 
appellant's subjective complaints of pain and functional 
impairment.  Taking into consideration the veteran's 
statements regarding pain, he reported having recurrent pain 
and limitation of motion in the right shoulder.  At the March 
2005 examination, the veteran complained of pain on palpation 
and restricted motion of the right shoulder.  He also noted 
that he had a bony deformity of the right shoulder.  Some 
days he had severe pain.  His pain was precipitated by 
performing house activities or changing tires.  He used Aleve 
or horse liniment for temporary control of pain.  During the 
previous year he had acute shoulder pain on 4-5 occasions 
which lasted 2 or 3 days.  

However, he did not identify instability or any functional 
limitation which would warrant a higher rating under any 
applicable rating criteria.  The most recent VA physical 
examination revealed tenderness to palpation over the right 
shoulder with crepitation about the joint. The Board has 
considered the evidence of crepitation; however, there is no 
showing that this or any other functional loss that the 
veteran might have is not contemplated in the rating now 
assigned.  The March 2005 VA examination report did not note 
swelling.  There were no episodes of subluxation, dislocation 
or inflammatory arthritis.  The veteran did not show pain 
when he was dressing or undressing.  While the examiner 
commented that the veteran would be limited in an 
administrative job that would require movement of objects 
weighing more than 5 pounds, the 20 percent takes into 
consideration functional impairment.  He added that the 
veteran was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use of 
the right shoulder.  There was no objective evidence of pain 
on all movements of the right shoulder.  There was no 
objective evidence of edema, heat, effusion, instability, 
weakness, redness, abnormal movement, guarding of movement, 
ankylosis, or disuse muscle atrophy.  The right shoulder was 
stable and pain-free.  There were no skin changes indicative 
of disuse or muscle atrophy attributable to the right 
shoulder.  The Board finds that there was no objective 
evidence of other manifestations that might demonstrate 
additional functional impairment.  Although there is evidence 
of degenerative changes, neither pain nor any other factor 
approximates the criteria for the next higher rating based on 
limitation of motion.  

There are other diagnostic codes concerning other impairment 
of the right shoulder that provide for a higher rating, but 
the manifestations required for the assignment of a higher 
schedular rating are not shown.  In this regard, there is no 
evidence of any malunion of the humerus, recurrent 
dislocation of the sapulohumeral joint, or any loss of head, 
nonunion, or fibrous union of the humerus.  Additionally, 
there is no evidence of any scapulohumeral articulation or 
ankylosis of the right shoulder joint.  Consequently, the 
preponderance of evidence is against the claim for a higher 
rating.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
service-connected right shoulder disability is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


